      Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 1 of 13                       FILED
                                                                                 2021 Feb-17 AM 11:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


        IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

ANNA ENGLER,                                 )
                                             )
     PLAINTIFF,                              )
                                             )      CIVIL ACTION NO.:
v.                                           )
                                             )
DEVINCI’S PIZZA, INC. AND                    )                   JURY DEMAND
JOHN A. DAY,                                 )
                                             )
     DEFENDANTS.                             )
                                             )

                                 COMPLAINT

I.   NATURE OF THIS ACTION

1.   Plaintiff brings this action to redress failure to pay her minimum wage, failure

     to pay her overtime wages, and retaliation in violation of the Fair Labor

     Standards Act. Specifically, the Plaintiff, Anna Engler, seeks injunctive relief,

     backpay, liquidated damages and attorneys’ fees and costs under the Fair

     Labor Standards Act (“FLSA”) 29 U.S.C. §201 et seq.

2.   During her entire employment, Plaintiff was not compensated by Defendants

     for any of the hours she worked. She was not paid the $2.13 an hour required

     for tipped employees such as servers, not paid minimum wage and not paid

     overtime.



                                         1
        Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 2 of 13




3.     Through supplemental jurisdiction, this Court's jurisdiction extends over the

       related state law claims of invasion of privacy and assault and battery because

       all such claims arise from a "common nucleus of operative fact."

II.    JURISDICTION AND VENUE

4.     This Court has jurisdiction pursuant to 28 U.S.C. Sections 1331, 1343(a)(4),

       2001, 2002, and the FLSA.

5.     Venue is proper in the Northern District of Alabama, Southern Division

       pursuant to 28 U.S.C. § 1391(b) and (c).

III.   PARTIES

6.     Plaintiff, Anna Engler, is a female citizen of the United States over the age of

       majority and a resident of the State of Alabama.

7.     Defendant, DeVinci’s Pizza, Inc. is an entity subject to suit under the FLSA.

8.     Defendant, John A. Day, an individual and the sole owner of DeVinci’s Pizza,

       is subject to suit under the FLSA.

IV.    FACTS

9.     Plaintiff Engler worked for DeVinci’s Pizza, Inc. (“DeVinci’s”) from

       February 2019 until she was terminated on or about March 18, 2020.

10.    DeVinci’s, located in Homewood, Alabama, is a restaurant that serves pizza,

       pasta, salads and subs.



                                            2
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 3 of 13




11.   John A. Day (“Day”) owns DeVinci’s and supervised Plaintiff.

12.   Plaintiff worked for DeVinci’s as a server, a position where she waited on

      customers.

13.   Plaintiff worked an average of approximately fifty hours a week during her

      employment.

14.   Plaintiff spent a significant amount of time handling other work like washing

      dishes, running the cash register, opening and closing the restaurant, handling

      to go orders including packing them up and giving them to delivery companies

      like Uber Eats and Door Dash, answering the phone, dealing with vendors,

      changing beer kegs and running errands.

15.   Defendant Day physically assaulted Plaintiff in the following ways on a near

      daily basis: pinching various parts of Plaintiff’s body until it bruised her and

      caused her pain, grabbing her, poking her with knives, jamming his finger into

      her neck and other assaults on her body.

16.   Day also made comments about Plaintiff’s breasts and butt that were highly

      offensive and invasive of her privacy.

17.   Plaintiff regularly cried and begged Day to stop touching her, told him he was

      hurting her, and asked him to stop making crude comments about her, but Day

      would not stop.



                                          3
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 4 of 13




18.   Plaintiff also kept asking Day to pay her minimum wage or the required

      amount under the FLSA of $2.13 an hour, but Day refused.

19.   In February and early March Plaintiff asked for a W-2 or some earnings

      reports to file taxes, but Day refused to provide her with anything.

20.   Day did not pay Plaintiff or the other servers anything; rather, they only

      received tips, which went into a tip pool and was divided amongst the staff,

      including staff that did not come into contact with customers, such as the

      dishwasher.

21.   Around February 2020, Plaintiff complained about not being paid the $2.13

      per hour she had received as a server at other restaurants, and Day said we just

      don’t do that here. Plaintiff never received a W-2 from him as well.

22.   When COVID came, Day laid off Plaintiff and other workers; however, only

      Plaintiff’s layoff became permanent.

23.   Other employees hired after Plaintiff were either not let go or were called back

      to work after a month.

24.   For example, individuals Plaintiff knows by their first names as Jimbo and

      Karley were servers who were hired after Plaintiff was hired, but they were

      called them back to work instead of Plaintiff.




                                          4
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 5 of 13




25.   Defendants willfully refused to pay Plaintiff minimum wage for each hour she

      worked and overtime for the time she worked in excess of forty (40) hours a

      week.

26.   Defendants should have paid Plaintiff $10.875 for each hour she worked in

      excess of forty (40) hours a week.

27.   Defendants willfully violated the FLSA by failing to pay Plaintiff minimum

      wage for the hours she worked under forty (40) hours a week and an overtime

      premium rate of pay for work she performed in excess of forty (40) hours a

      week.

28.   Defendants willfully violated the FLSA by mis-classifying Plaintiff as exempt

      under the FLSA without regard to the duties she performed.

29.   Shortly after Plaintiff complained to Day about the illegal wages she was

      receiving, Defendants terminated Plaintiff.

30.   But for Plaintiff complaining of the illegal wages she received, Defendants

      would not have terminated her.

31.   Defendants engaged in the practices complained of herein with malice and/or

      with reckless indifference to Plaintiff's rights.

32.   Plaintiff has no plain, adequate or complete remedy at law to redress the

      wrongs alleged herein and this suit for declaratory judgment, injunctive relief,



                                           5
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 6 of 13




      liquidated damages, compensatory and punitive damages is her only means of

      securing adequate relief.

33.   Plaintiff is now suffering, and will continue to suffer irreparable injury from

      Defendants’ unlawful conduct as set forth herein unless enjoined by this

      Court.

V.    CAUSES OF ACTION

      COUNT I – NON-PAYMENT OF MINIMUM WAGE IN VIOLATION
               OF THE FLSA

34.   The FLSA requires that tipped employees be compensated at a rate of $2.13

      per hour in addition to the money they receive in the form of tips, as long as

      the sum of their wages and tips is at or above the minimum wage, $7.25 per

      hour. 29 U.S.C. §§ 203(m), 206(a)(1).

35.   The difference between the minimum wage and the lower rate of

      compensation for tipped employees is commonly referred to as the "tip

      credit."

36.   For the server work Plaintiff performed, the FLSA allows servers to be paid

      $2.13 an hour as opposed to minimum wage. Defendants must pay this to

      Plaintiff regardless of how much money Plaintiff earned in tips.




                                         6
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 7 of 13




37.   In this case, Defendants did not pay Plaintiff anything, even the mandatory

      $2.13 an hour as required by the FLSA and required her to rely solely on tips

      for all of her wages.

38.   Also, Defendants required Plaintiff to pool her tips and share them with

      employees such as the dishwasher who did not come into contact with

      customers, and this sharing tips with the dishwasher invalidated the tip pool.

39.   Because Defendants failed to pay Plaintiff the $2.13 an hour and ran an illegal

      tip pool, Defendants may not utilize the “tip credit” and must pay Plaintiff

      minimum wage of $7.25 an hour for each hour she worked up to 40 hours a

      week.

40.   In addition, Plaintiff spent much of her time doing side work, not server work,

      where she had no expectation of receiving a tip, such as washing dishes.

41.   Plaintiff was also paid nothing by Defendants for this side work as opposed

      to being paid at least the required minimum wage of $7.25 an hour for those

      hours.

42.   Without being able to utilize the tip credit, Defendants were required to pay

      plaintiff minimum wage at $7.25 an hour for each hour she worked up to forty

      hours a week.




                                         7
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 8 of 13




43.   Throughout Plaintiff’s employment, Defendants willfully violated the FLSA

      by failing to pay Plaintiff minimum wage for the hours she worked under forty

      (40) hours a week.

44.   Defendants’ actions in failing to compensate Plaintiff, in violation of the

      FLSA, were willful, and Defendants failed to make a good faith effort to

      comply with the FLSA.

45.   In addition to the amount of wages owed to Plaintiff, Plaintiff is also entitled

      to recover an additional equal amount as liquidated damages plus pre-

      judgment interest and post-judgment interest.

      COUNT II – FAILURE TO PAY OVERTIME WAGES IN
                 VIOLATION OF THE FLSA

46.   Plaintiff regularly worked more than forty (40) hours per week, and she

      averaged fifty (50) hours a week.

47.   Because Defendants failed to pay Plaintiff the $2.13 an hour and ran in illegal

      tip pool, Defendants may not utilize the “tip credit” and must pay Plaintiff

      minimum wage of $7.25 an hour for each hour she worked up to 40 hours a

      week and time and a half for overtime at the rate of $10.88 an hour for each

      hour she worked over forty (40) hours a week.

48.   Throughout Plaintiff's employment, Defendants willfully violated the FLSA

      by failing to keep accurate records showing all the time it permitted or


                                          8
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 9 of 13




      required Plaintiff to work, which resulted in the denial of compensation, at an

      overtime premium rate for all time worked in excess of forty (40) hours in a

      workweek, as required by the FLSA.

49.   During her entire employment, Plaintiff was not compensated by Defendants

      for the hours she worked, and was not compensated for overtime hours at a

      rate of one and one-half times the normal pay rate.

50.   Throughout Plaintiff's employment, Defendants willfully violated the FLSA

      by failing to pay her any wage, failing to keep accurate records showing all

      the time it permitted or required Plaintiff to work, which resulted in the denial

      of compensation, at an overtime premium rate for all time worked in excess

      of forty (40) hours in a workweek, as required by the FLSA.

51.   Throughout Plaintiff's employment, Defendants willfully violated the FLSA

      by permitting or requiring Plaintiff to perform work in excess of forty (40)

      hours a week without paying any overtime compensation for this time for each

      hour he worked over 40 hours week.

52.   Defendants were aware that Plaintiff worked and continued to work in excess

      of forty hours a week and received no overtime pay.

53.   As a result of Defendants’ violations of the FLSA, Plaintiff suffered damages

      by failing to receive overtime wages in accordance with the FLSA.



                                          9
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 10 of 13




54.   In addition to the amount of overtime wages owed to Plaintiff, Plaintiff is also

      entitled to recover an additional equal amount as liquidated damages plus pre-

      judgment interest and post-judgment interest.

                   COUNT III – FLSA RETALIATION

55.   Plaintiff brings this count under the Fair Labor Standards Act (FLSA).

56.   Plaintiff engaged in activity protected by the FLSA when she complained that

      Defendants failed to pay her the minimum $2.13 an hour for each hour she

      worked as server.

57.   Defendants willfully violated the FLSA by taking adverse employment action

      against Plaintiff up to and including terminating her in retaliation for

      Plaintiff’s opposition to the illegal conduct under the FLSA.

58.   The adverse employment actions taken by Defendants are causally connected

      to Plaintiff’s engagement in protected activity under the FLSA. But for

      Plaintiff’s engagement in protected activity, she would not have been

      terminated. Even if Defendants had other legitimate or illegitimate reasons for

      terminating Plaintiff’s employment, her exercise of her statutory right

      remained the immediate cause of her discharge.




                                         10
       Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 11 of 13




59.   Defendants have failed to articulate a legitimate, non-retaliatory reason for

      terminating Plaintiff. In the alternative, Defendants’ articulated reasons for

      terminating Plaintiff are not legitimate and are a pretext for retaliation.

      COUNT IV – INVASION OF PRIVACY

60.   Individual Defendant and Defendant company, through the acts of its

      agent/owner, invaded the privacy of Plaintiff, by, among other things,

      intruding into Plaintiff’s private seclusion.

61.   Owner and individual Defendant John Day regularly subjected Plaintiff to an

      unwarranted invasion of her privacy by putting his hands on her body against

      her will and making unwelcome comments about private parts of her body.

62.   Defendant DeVinci’s authorized, ratified and/or condoned the conduct of its

      agent, John Day, including actions which amounted to an invasion of

      Plaintiff’s privacy.

63.   Defendants engaged in the practices complained of herein with malice and/or

      with reckless indifference to Plaintiff's rights.

      COUNT V – ASSAULT AND BATTERY

64.   Individual Defendant and Defendant company assaulted and battered Plaintiff

      by subjecting her to unwanted touchings, grabbing and pinching of her body.




                                           11
         Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 12 of 13




65.     Defendant DeVinci’s authorized, ratified and/or condoned its agent’s, John

        Day’s, actions which amounted to an assault and battery of Plaintiff.

67.     Defendants engaged in the practices complained of herein with malice and/or

        with reckless indifference to Plaintiff’s rights.

VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief as follows:

1.      Issue a declaratory judgment that the employment policies, practices,

        procedures, conditions and customs of Defendants are violative of the rights

        of Plaintiff as secured by the FLSA.

2.      Award damages for Plaintiff under the FLSA, including compensation for

        unrecorded work time plus interest, unpaid wages, unpaid overtime, post-

        judgment interest, liquidated damages, and award Plaintiff compensatory

        damages and punitive in an amount to be proven at trial for her state law

        claims of invasion of privacy and assault and battery.

3.      Award all costs of litigation, including expert fees and attorneys’ fees and

        costs.

4.      Award such other legal and equitable relief as the Court deems proper.

     Plaintiff Demands a Trial by Struck Jury on All Issues Triable by a Jury.




                                            12
     Case 2:21-cv-00232-KOB Document 1 Filed 02/15/21 Page 13 of 13




                           Respectfully submitted,

                            /s/ Jon C. Goldfarb
                           Jon C. Goldfarb asb-5401-f58j
                           L. William Smith asb 8660-a61s
                           Christina M. Malmat asb-1214-y44q
                           Lieselotte Carmen-Burks asb-8304-t46e
                           Counsel for Plaintiff

OF COUNSEL:
WIGGINS, CHILDS, PANTAZIS, FISHER,
& GOLDFARB LLC.
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone No.: (205) 314-0500
Facsimile No.: (205) 254-1500




                                   13
